    Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 1 of 11 PageID #:788




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                           )
                                           )
BLAKE WELSH,                               )
                                           )
           Petitioner,                     )
                                           )                 No. 20 C 5614
     v.                                    )
                                           )                 Judge Virginia M. Kendall
JEFF DENNISON,                             )
Warden, Pinckneyville Correctional Center, )
                                           )
           Respondent.                     )
                                           )

                       MEMORANDUM OPINION AND ORDER

       Petitioner Blake Welsh, a prisoner of Pickneyville Correctional Center, filed

the present 28 U.S.C. § 2254 petition challenging his guilty plea in state court due to

ineffective assistance of counsel. (Dkt. 3). For the reasons set forth below, Welsh’s

petition is denied.

                                       BACKGROUND

       Blake Welsh was arrested on December 7, 2017 and charged with robbing his

cousin, Carl Welsh, 1 of $450 with a firearm. (Dkt. 17-8 at 13). Under Illinois law,

armed robbery carries a sentence of between 21 and 45 years’ imprisonment. (Dkts.

17-8 at 14–17; 17-9 at 35).




1In the interest of clarity, Petitioner Blake Welsh will be referred to simply as “Welsh” while Carl
Welsh will be referred to by his full name.

                                                 1
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 2 of 11 PageID #:789




      On April 19, 2018, represented by his attorney Frank Cece, Welsh filed an

answer to discovery and demanded trial. (Dkt. 17-8 at 21, 31–33). Welsh filed two

subsequent written demands for trial on May 3, 2018, and June 7, 2018. (Dkt. 17-8

at 36, 39). At the May 3, 2018, hearing, Cece indicated the trial would be a bench

trial. (Dkt. 17-9 at 10). On June 28, 2018, the date set for trial, the State successfully

moved to continue the case to July 10, 2018, which “would be term.” (Dkts. 17-8 at

43; 17-9 at 16–17).

      On July 10, 2018, the State reported their witnesses were present, they were

ready for the demand, and had tendered an offer to Welsh that morning which he was

still considering. (Dkt. 17-9 at 31). The State offered to amend the charges against

Welsh to the lesser crime of armed robbery with a bludgeon and a sentence of 13 years

at 50% time, amounting to 6.5 years’ imprisonment. (Dkt. 17-9 at 35–37). The Court

allowed Cece to confer with Welsh regarding the offer. (Dkt. 17-9 at 31–32, 34). After

conferring, Cece reported Welsh was “considering a jury” to which the Court

requested the jury be brought up. (Dkt. 17-9 at 33). Cece informed the Court his

“calendar does not allow a jury today” and was granted another opportunity to confer

with Welsh. (Dkt. 17-9 at 33–34). After this second conference, Welsh executed a

jury waiver and sought a bench trial that afternoon. (Dkt. 17-9 at 34–35). When

asked whether he wished to accept the State’s offer, Welsh “shook his head” and the

Court granted Cece a third opportunity to confer with Welsh regarding the State’s

offer. (Dkt. 17-9 at 36–37). Upon returning, Welsh accepted the State’s offer, was

admonished by the Court, and entered a guilty plea. (Dkt. 17-9 at 37, 47–48).



                                            2
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 3 of 11 PageID #:790




      Represented by Stephen Richards, Welsh moved to withdraw his guilty plea

on August 8, 2018, which was amended on October 24, 2018. (Dkt.17-8 at 50–52; 69–

74). In this motion, Welsh alleged he was deprived of effective assistance of counsel

when Cece (1) failed to answer ready for a jury trial on July 10, 2018; (2) failed to

move to dismiss based on speedy trial grounds; and (3) failed to secure a written

recantation of Carl Welsh, the State’s principal witness. (Dkt. 17-9 at 69–74). Welsh

also claimed factual innocence. (Dkt. 17-9 at 69–74). On August 9, 2018, this time

represented by Cece, Welsh filed another motion to withdraw his guilty plea in which

he claimed he had inadequate time to consider the plea deal or discuss it with Cece

and “felt under pressure to plea[d] guilty.” (Dkt. 17-8 at 55–56).

      At the January 8, 2019, evidentiary hearing on the motion to withdraw his

guilty plea, Welsh testified that, on December 6, 2017, Carl Welsh voluntarily gave

him $450 to settle a debt. (Dkt. 17-10 at 21). As to the July 10, 2018, hearing, Welsh

testified he expected the trial would occur that day based on conversations “in the

back” with Cece. (Dkt. 17-10 at 16). According to Welsh, Cece said a jury trial would

take 3 to 4 days and, due to “other obligations,” “all he could do was a bench trial,

which was one day.” (Dkt. 17-10 at 17). Welsh testified he knew he was facing a

minimum sentence of 21 years’ imprisonment and his guilty plea was less than that

minimum. (Dkt. 17-10 at 28). Welsh explained he pleaded guilty “[b]ecause of what

happened in the courtroom between [his] father’s side of the family, the family trying

to fight [his] cousins, which is on [his] mother’s side of the family[.]” (Dkt. 17-10 at




                                           3
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 4 of 11 PageID #:791




18). Following the hearing, the trial court denied Welsh’s motion, finding the speedy

trial term was a “nonissue” and Welsh’s plea was voluntary. (Dkt. 17-10 at 46–47).

      The Illinois Appellate Court upheld the trial court’s decision on December 31,

2019. (Dkt. 17-1 ¶ 1). On May 27, 2020, the Supreme Court of Illinois denied Welsh’s

petition for leave to appeal. (Dkt. 17-6).

      Welsh filed the instant petition for habeas corpus pursuant to 28 U.S.C. § 2254

on September 22, 2020. (Dkt. 1). In his habeas petition, Welsh argues Cece’s failure

to answer ready for a jury trial at the July 10, 2018, hearing rendered his assistance

ineffective and the Illinois Appellate Court misapplied federal law in rejecting his

claim. (Dkt. 3 at 9, 11).

                             STANDARD OF REVIEW

      As the Illinois Appellate Court adjudicated Welsh’s claims on the merits,

habeas review is subject to the highly deferential standard established by the Anti-

terrorism and Effective Death Penalty Act of 1996 (“AEDPA”). Davis v. Ayala, 576

U.S. 257, 269 (2015); (Dkt. 18 at 4). Welsh is not entitled to habeas relief unless:

      The adjudication of the claim . . . resulted in a decision that was contrary
      to, or involved an unreasonable application of, clearly established
      Federal law, as determined by the Supreme Court of the United States[.]

28 U.S.C. § 2254(d)(1); (Dkt. 18 at 4). A state court unreasonably applies federal law

where it (1) identifies the applicable legal principle but unreasonably applies it to the

facts of the case or (2) unreasonably refuses to extend a principle to a context in which

it should apply. Goudy v. Basinger, 604 F.3d 394, 399 (7th Cir. 2010). Clear error by

the state court is insufficient to render an adjudication unreasonable. Perez-Gonzalez



                                             4
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 5 of 11 PageID #:792




v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018). A state court’s decision is reasonable

so long as “fairminded jurists could disagree on the correctness” of the decision.

Harrington v. Richter, 562 U.S. 86, 101 (2011); see also Perez-Gonzalez, 904 F.3d at

563. This standard is highly deferential to the state court and deliberately difficult

to meet. Perez-Gonzalez, 904 F.3d at 562; see also Dassey v. Dittmann, 877 F.3d 297,

302 (7th Cir. 2017).

      Claims of ineffective assistance of counsel, such as Welsh’s petition, face

another layer of deference beyond that owed by habeas review. Hicks v. Hepp, 871

F.3d 513, 526 (7th Cir. 2017) (“[The reviewing court] must employ a ‘doubly

deferential’ standard, one which ‘gives both the state court and the defense attorney

the benefit of the doubt.’”) (quoting Burt v. Titlow, 571 U.S. 12, 15 (2013)). To

demonstrate his right to counsel was violated by ineffective assistance, Welsh must

meet the two-part standard set forth in Strickland v. Washington. 466 U.S. 668

(1984); Hill v. Lockhart, 474 U.S. 52, 58 (1985) (holding the Strickland standard

applies to challenges to guilty pleas based on ineffective assistance of counsel); U.S.

v. Smith, 989 F.3d 575, 581 (7th Cir. 2021).

      To satisfy Strickland, Welsh must demonstrate both constitutionally deficient

performance on the part of his counsel and that he suffered prejudice as a result.

Fayemi v. Ruskin, 966 F.3d 591, 593 (7th Cir. 2020). The performance prong of

Strickland requires Welsh to show that Cece’s representation fell below an objective

standard of reasonableness. Lafler v. Cooper, 566 U.S. 156, 163 (2012); see also

Smith, 989 F.3d at 581. The habeas court “must apply a ‘strong presumption’ that



                                          5
        Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 6 of 11 PageID #:793




     counsel’s representation was within the ‘wide range’ of reasonable professional

     assistance.” Harrington, 562 U.S. at 104 (quoting Strickland, 466 U.S. at 689). To

     satisfy the prejudice prong, Welsh must “show a ‘reasonable probability that, but for

     counsel’s errors, he would not have pleaded guilty and would have insisted on going

     to trial.’” Smith, 989 F.3d at 581 (quoting Lee v. U.S., 137 S. Ct. 1958, 1965 (2017)).

     Failure to meet either one of the Strickland prongs is fatal to Welsh’s claim.

     Strickland, 466 U.S. at 697.

                                          ANALYSIS

           The Illinois Appellate Court correctly articulated the Strickland standard:

     Welsh “must establish that counsel’s performance fell below an objective standard of

     reasonableness and [Welsh] was prejudiced by counsel’s substandard performance.”

     (Dkt. 17-1 ¶ 21). To warrant habeas relief, the Illinois Appellate Court’s application

     of Strickland must be so erroneous as to be objectively unreasonable. Rhodes v.

     Dittmann. 903 F.3d 646, 655 (7th Cir. 2018).

I.         Performance

           Welsh argues Cece’s performance was constitutionally ineffective because, due

     to scheduling constraints, he failed to answer ready for a jury trial at the July 10,

     2018, hearing. (Dkt. 3 at 12). Welsh has not identified, and the Court cannot find,

     precedent indicating this behavior is such a deviation from prevailing professional

     norms so as to render Cece’s representation constitutionally incompetent.          See

     Harrington, 562 U.S. at 105. Nor was the Illinois Appellate Court’s application of

     Strickland in reaching its holding on the matter of Cece’s performance unreasonable.



                                               6
         Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 7 of 11 PageID #:794




      The Illinois Appellate Court conducted a thorough review of the relevant facts of the

      July 10, 2018, hearing. (Dkt. 17-1 ¶¶ 23–27). In addition to finding Welsh was

      properly admonished by the trial court and entered into his plea knowingly and

      voluntarily, the Illinois Appellate Court noted Cece conferred with Welsh three times,

      answered ready for a bench trial, and secured a plea offer to a reduced charge and a

      sentence below the minimum available if Welsh proceeded to trial. (Dkt. 17-1 ¶¶ 28–

      29). Welsh’s contention that the Illinois Appellate Court based its determination

      solely on its finding that Welsh pleaded guilty knowingly and voluntarily is simply

      not born out by the record. (Dkt. 3 at 13–14).

            The Illinois Appellate Court did not unreasonably apply Strickland in

      concluding Cece’s representation was not ineffective.

II.         Prejudice

            Welsh’s failure to make a sufficient showing as to Strickland’s performance

      prong alone is fatal to his habeas petition. Strickland, 466 U.S. at 697 (“[T]here is no

      reason for a court deciding an ineffective assistance claim . . . to address both

      components of the inquiry if the defendant makes an insufficient showing on one.”).

      Yet, even if this Court had found that Wesh’s counsel was ineffective, which it has

      not, Welsh could never establish prejudice.

            Welsh first argues prejudice may be presumed under the standard established

      in U.S. v. Cronic. 466 U.S. 648 (1984); (Dkt. 3 at 11). Cronic is an “exceedingly

      narrow” exception to Strickland which affords a presumption of prejudice in “three

      exceptional circumstances: when there is a ‘complete denial of counsel,’ where



                                                 7
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 8 of 11 PageID #:795




‘counsel entirely fails to subject the prosecution’s case to meaningful adversarial

testing,’ or where outside circumstances prevent effectiveness.” Smith v. Brown, 764

F.3d 790, 796 (7th Cir. 2014) (quoting Miller v. Martin, 481 F.3d 468, 472 (7th Cir.

2007)); Morgan v. Calderone, 355 Fed. Appx. 53, 55 (7th Cir. 2009) (quoting Cronic,

466 U.S. at 659–60). Welsh maintains Cece’s failure to answer ready for a jury trial

at the July 10, 2018, hearing constituted a “complete denial of counsel” and a failure

to “subject the prosecution’s case to meaningful adversarial testing.” (Dkt. 3 at 15).

      “Complete denial of counsel” is rare and present “in ‘situations in which

counsel has entirely failed to function as the client’s advocate’” and is “on par with

total absence.” Lewis v. Zatecky, 993 F.3d 994, 997 (7th Cir. 2021) (quoting Florida

v. Nixon, 543 U.S. 175, 189 (2004)); Schmidt v. Foster, 911 F.3d 469. 479 (7th Cir.

2018) (quoting Wright v. Van Patten, 552 U.S. 120, 125 (2008)). Answering ready for

bench trial but not jury trial due to scheduling constraints is not among these

exceptional cases. See, e.g., Schmidt, 911 F.3d at 480–81 (finding no complete denial

where counsel was prohibited from participating in an in camera review); McDowell

v. Kingston, 497 F.3d 757, 762–63 (7th Cir. 2007) (failure to lead petitioner through

questions and answers during his testimony); c.f., Lewis, 993 F.3d at 1006 (finding

complete denial where counsel wholly failed to prepare for or participate in

petitioner’s sentencing).

      Nor do Cece’s actions constitute a failure to “subject the prosecution’s case to

meaningful adversarial testing.”     This application of Cronic is triggered by an

attorney’s complete failure to test the prosecutor’s case as opposed to failure to do so



                                           8
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 9 of 11 PageID #:796




at specific points in the litigation. Bell v. Cone, 535 U.S. 685, 696–97 (2002); compare

Miller, 481 F.3d at 473 (holding attorney’s admission he “did nothing” at sentencing

constituted a complete failure) with Smith, 764 F.3d at 797 (counsel’s failure not

complete where limited to specific points in proceeding); McDowell, 497 F.3d at 763–

64 (failure to lead petitioner through questions and answers during testimony not

compete).   At best, Cece’s failure to answer ready for jury trial amounts to a

prospective failure, an apparently novel application of this aspect of Cronic.

      As Cronic does not apply, prejudice may not be presumed. Welsh argues the

Illinois Appellate Court did not apply Strickland when evaluating prejudice but,

instead, the Illinois standard for granting a motion to withdraw a plea. (Dkt. 3 at

14–15) (citing “defense worthy of consideration” and “articulating a plausible defense”

as references to the Illinois standard). If, as here, the state court articulates the

correct standard, courts in this circuit “do not attribute to the state’s judiciary an

unexplained replacement of the correct standard with an incorrect one.” Fayemi, 966

F.3d at 594; Olvera v. Gomez, 2 F.4th 659, 670 (7th Cir. 2021) (quoting Woodford v.

Visciotti, 537 U.S. 19, 24 (2002)) (“When examining a state court’s articulation of the

Strickland standard, we must keep in mind ‘the presumption that state court’s know

and follow the law.’”) (Dkt. 17-1 ¶¶ 22–22).

      The question, then, is whether the Illinois Appellate Court’s determination

that Welsh did not suffer prejudice was an unreasonable application of Strickland. It

was not. The Illinois Appellate Court noted that the State’s plea offer was to a

reduced charge and a sentence 8 years below the minimum Welsh would face at trial.



                                           9
         Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 10 of 11 PageID #:797




       (Dkt. 17-1 ¶ 9). Further, the Illinois Appellate Court found that Carl Welsh would

       testify at trial that Welsh robbed him of $450 with a handgun. (Dkt. 17-1 ¶ 31). The

       Illinois Appellate Court did not find Welsh’s account of the interaction with Carl

       Welsh compelling or likely to result in acquittal. (Dkt. 17-1 ¶ 32). Based on these

       findings, the Illinois Appellate Court determined that Welsh failed to demonstrate “a

       reasonable probability that, absent counsel’s errors, [he] would have pleaded not

       guilty and insisted on going to trial.”). (Dkt. 17-1 ¶ 22). Of course, had Welsh

       proceeded to trial and been convicted, he would have faced the mandatory minimum

       of 21 years, far in excess to what he received through his guilty plea. Based on the

       conflicting evidence and the recanted and then reasserted testimony of his cousin, the

       risk of conviction was high. It can hardly be said that Welsh was prejudiced by a

       guilty plea that took his sentence far below the conviction range on a case with

       conflicting evidence.

              The Illinois Appellate Court did not unreasonably apply Strickland in

       concluding Welsh was not prejudiced by Cece’s representation. Welsh’s petition for

       habeas is denied.

III.          Certificate of Appealability

              Welsh must obtain a certificate of appealability to appeal denial of his habeas

       petition. 28 U.S.C. § 2253(c)(1)(A); Jennings v. Stephens, 574 U.S. 271, 275 (2015).

       Such a certificate is appropriate where the petitioner makes “a substantial showing

       of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Jennings, 574 U.S. at

       282.   A substantial showing is present where “reasonable jurists could debate



                                                 10
   Case: 1:20-cv-05614 Document #: 23 Filed: 08/17/21 Page 11 of 11 PageID #:798




whether . . . the petition should have been resolved in a different manner.” Welch v.

U.S., 136 S. Ct. 1257, 1263 (2016) (internal quotations and citations omitted).

       For the reasons discussed above, Welsh has not made such a showing. The

Illinois Appellate Court’s rejection of his ineffective assistance of counsel claim quite

plainly cannot be deemed an unreasonable application of federal law. The Court

declines to issue a certificate of appealability.

                                    CONCLUSION

       Welsh’s petition for habeas corpus is denied. (Dkt. 3). The Court declines to

issue a certificate of appealability. The Clerk is instructed to enter a final judgment

in favor of Respondent and against Welsh. Civil case terminated.




                                          ____________________________________
                                          Virginia M. Kendall
                                          United States District Judge
Date: August 17, 2021




                                            11
